                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT TUCKER                                        :
          Petitioner,

            v.                                                     CIVIL ACTION
                                                     :             NO. 18-0201
COMMONWEALTH OF PA;
THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA;
and, DISTRICT ATTORNEY OF                            :
PHILADELPHIA
            Respondents.

                                                 ORDER
                                           :
                             th
       AND NOW, this 18 day of March 2020, upon consideration of: the Petition for Writ of

Habeas Corpus (ECF No. 1); Petitioner’s Addendum (ECF No. 11); the Commonwealth’s Response

thereto (ECF No. 7); the Report and Recommendation of United States Magistrate Judge Richard

Lloret (ECF No. 12); Petitioner’s Objections thereto (ECF Nos. 15, 17); and, the Commonwealth’s

Response to Petitioner’s Objections (ECF No. 21), it is hereby ORDERED as follows:

       1.        Petitioner’s Objections (ECF Nos. 15, 17) are OVERRULED in accordance with this
                 Court’s accompanying Memorandum;

       2.        The Report and Recommendation (ECF No. 12) is APPROVED AND ADOPTED;

       3.        The Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED; and,

       4.        Petitioner has neither shown denial of a federal constitutional right, nor established
                 that reasonable jurists would disagree with this court’s procedural disposition of his
                 claims. Consequently, a Certificate of Appealability shall NOT ISSUE.


                                                                 BY THE COURT:


                                                                 /s/ C. Darnell Jones, II    J.
